Citation Nr: 0412177	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-23 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for basal cell 
carcinoma.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from April 1944 to October 
1947.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied claims for service connection for hearing 
loss, bilateral tinnitus, and basal cell carcinoma (skin 
cancer).

Unfortunately, prior to deciding this appeal, all three 
claims must be remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000, prior to the 
veteran's June 2002 claims for service connection for hearing 
loss, bilateral tinnitus, and basal cell carcinoma.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which 
eliminated the requirement of submitting a well-grounded 
claim and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

One of the provisions of the VCAA, 38 U.S.C.A. § 5103A(d) 
(West 2002), provides that VA will obtain an examination or 
opinion if the information and competent lay or medical 
evidence reflects the existence of current disability or 
persistent or recurrent symptoms of disability which may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  See 
also Charles, 16 Vet. App. at 374-75.

In the present case, there is competent medical evidence that 
the veteran has hearing loss and lay evidence that he has 
tinnitus.  An April 2003 letter from J. Morrow, M.D., states 
that the veteran has severe asymmetric sensoneural hearing 
loss with poor speech discrimination in the right ear.  
Moreover, the veteran indicated in his June 2002 claim and 
August 2003 VA Form 9 that he has tinnitus.  He is competent 
to testify concerning this because ringing in the ears is 
capable of lay observation.  See Charles v. Principi, 
16 Vet. App. at 374; Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, the veteran's two Honorable Discharge 
documents reflect that his Military Occupation Specialty 
(MOS) involved railroad work, during which he was likely 
exposed to loud noises.  In his April 2003 letter, Dr. Morrow 
noted the veteran's railway work and the veteran's claim that 
he was near artillery fire and concluded that the veteran's 
hearing loss could result from noise exposure, characterizing 
this connection as "plausible."  Thus, because there is 
evidence of hearing loss and tinnitus that may be associated 
with military service, but insufficient medical evidence to 
decide the claims for entitlement to service connection for 
these disabilities, these claims must be remanded to obtain 
such evidence.

Similarly, there are medical records showing that the veteran 
has had recurrent basal cell carcinoma since at least 1994.  
His service medical records (SMRs) contain a May 1946 
diagnosis of dermatitis and a June 1944 notation reflecting 
red areas on his shoulders and left forearm.  As there is 
insufficient evidence of record for the Board to determine 
whether his current basal cell carcinoma is related to his 
skin disorders in service, this claim must be remanded as 
well.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, ensure that 
all notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the new notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  The veteran also 
should be asked to submit any relevant 
evidence in his possession concerning his 
claims.

2.  As well, ask the veteran to provide 
the names and addresses of any private 
clinical sources and approximate dates of 
treatment or evaluation of his hearing 
loss or tinnitus since April 2003, 
including, but not limited to, those of 
Dr. Morrow of St. Petersburg, Florida.  
Ask the veteran to complete and return 
the appropriate releases (VA Form 21-
4142s) for the medical records of any 
private care provider he identifies.

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  Also, ask Dr. 
Morrow to explain the underlying reasons 
and bases, if any, for his opinion that 
it is plausible that in-service noise 
exposure caused the veteran's sensoneural 
hearing loss.  In addition, ask Dr. 
Morrow if he has the same opinion 
regarding the veteran's tinnitus and, if 
so, the underlying bases for this opinion 
as well.  If any request for private 
treatment records is unsuccessful, notify 
the veteran appropriately.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).

3.  Also obtain copies of all of the 
veteran's VA treatment records relating 
to his hearing loss or tinnitus, 
including, but not limited to, the 
December 13, 2002, VA audiogram and March 
12, 2003, MRI examination referred to in 
Dr. Morrow's April 2003 letter.  
Any records obtained should be associated 
with the other evidence in the claims 
file.

4.  Also ask the veteran to provide the 
names and addresses of any private 
clinical sources and approximate dates of 
treatment or evaluation of his basal cell 
carcinoma since October 2001, including, 
but not limited to, those of the Roswell 
Park Cancer Institute.  In addition, ask 
him for any records of treatment for any 
skin disorders between discharge and 
1994.  Ask him to complete and return the 
appropriate releases (VA Form 21-4142s) 
for the medical records of any private 
care provider he identifies.

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2003).



5.  Further, ask the veteran to provide 
any additional information regarding his 
claim to have been in combat.  Then, 
request his service personnel records and 
unit records, including requesting 
records from the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR).

6.  After any additional evidence has 
been obtained, schedule the veteran for a 
VA audiology examination to determine the 
etiology of his hearing loss and 
tinnitus.  The claims folder must be made 
available to the examiner, including the 
Dr. Morrow's opinion and any evidence he 
submits in support of it, and the VA 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner should indicate whether it 
is at least as likely as not that the 
veteran's hearing loss and/or tinnitus 
are related to his in-service noise 
exposure, or otherwise related to 
service.  If no opinion can be rendered, 
an explanation should be set forth 
discussing why a response is not possible 
or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.



7.  Also, schedule the veteran for a VA 
oncology examination to determine the 
etiology of his basal cell carcinoma.

The claims folder must be made available 
to the examiner, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner should indicate whether it 
is at least as likely as not that the 
veteran's recurrent basal cell carcinoma 
is related to his in-service dermatitis 
or red areas on his shoulders and left 
forearm, or otherwise related to service.  
If no opinion can be rendered, 
an explanation should be set forth 
discussing why a response is not possible 
or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

8.  Review the examination reports to 
ensure they respond to the questions 
posed in this remand.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2003); Stegall v. West, 11 Vet. App. 268 
(1998).



9.  Then readjudicate the claims in light 
of the additional evidence obtained.  If 
the claims continue to be denied, send 
the veteran and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the appeal to the Board for 
further appellate consideration.

The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
medical information and to accord due process.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.  He has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




